Citation Nr: 1633147	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Ocala Regional Medical Center on November 15, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and January 2012 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in August 2014, but he cancelled his hearing request before the scheduled hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are considered to be permanently and totally disabling, effective September 4, 2008.  

2.  The totality of the evidence reveals that the Veteran's private treatment on November 15, 2011 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  VA facilities were not feasibly available on November 15, 2011, considering the urgent nature of the Veteran's medical emergency at the time he was treated, the distance between the Veteran's residence and the closest VA facility, and the nature of the treatment involved.  



CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred as a result of his emergency treatment visit at Ocala Regional Medical Center on November 15, 2011.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veteran presently seeks reimbursement for treatment furnished on November 15, 2011, by a non-VA medical facility (Ocala Regional Medical Center).  He maintains that, at the time he sought treatment from that private medical center, his symptoms warranted immediate attention and no VA or other federal facility was feasibly available.  

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2015).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here.  

Congress has provided for payment or reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West 2014) and 38 U.S.C.A. § 1725 (West 2014).  As potentially applicable in the instant case, 38 U.S.C.A. § 1728(a) provides that, pursuant to such regulations as VA prescribes, VA shall reimburse veterans eligible for hospital care or medical services for the customary and usual charges of emergency treatment for which such veterans have made payment, from sources other than VA, where such emergency treatment was rendered to such veterans in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.

The Veteran is currently service-connected for his coronary artery disease, evaluated as 60 percent disabling; diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensably disabling.  In the October 2012 rating decision, he was granted a total disability rating based on individual unemployability (TDIU), effective September 4, 2008.  In addition, the RO also granted basic eligibility to Dependents' Educational Assistance (DEA) benefits effective from September 4, 2008, which was the date of the TDIU award.  For the purposes of educational assistance under 38 U.S.C.A Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).  In light of the fact that the Veteran was discharged from service under honorable conditions, and the DEA benefits were awarded during his lifetime, the award of eligibility to DEA benefits pursuant to Chapter 35 was made based on the Veteran having a permanent and total rating under criterion (2) above (in conjunction with the first criterion).  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a vocational rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other federal facility could have been feasibly available, and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The Veteran asserts that on November 11, 2011 he passed out while driving and ended up driving across five lanes of traffic, off the road, and into a water retention pond.  Although he was not physically hurt, his friend brought him to Bay Pines VA Medical Center (VAMC) for further evaluation to determine whether he suffered a stroke.  According to the Veteran, the tests were inconclusive, and the medical personnel recommended that he stay for further testing.  The Veteran further stated that he was informed that any additional testing would not be conducted until the following week because it was a holiday weekend.  

Review of the medical records reflects that the Veteran's friend brought him to the Emergency Department at the Bay Pines VA Healthcare system on November 11, 2011.  The Veteran presented with signs of slurred speech and unsteadiness on his feet of one week duration.  The treatment provider observed no focal weakness or visual changes, nor any evidence of chest pain or shortness of breath.  The Veteran reported to be doing well, and denied experiencing any headaches, blurred vision, dizziness, chest pain, abdominal pain or shortness of breath.  The Veteran's friend reported that the Veteran had been experiencing slurred speech, memory loss and balance problems of one week duration.  During the evaluation, the Veteran denied experiencing any chest pain, shortness of breath, diaphoresis, orthopnea, or heart palpitations.  He also denied any abdominal pain, melena, hematochezia or hematemesis.  The Veteran's blood pressure reading was shown to be 158/78, and he was assessed with having slurred speech and balance problems.  Report of the computed tomography (CT) of the head showed an impression of an old lacunar infarct, and results of the electrocardiogram (EKG) revealed sinus bradycardia with no acute ST/T changes.  He was assessed with having a possible cerebrovascular accident (CVA).  The VA physician recommended that the Veteran be admitted to the hospital for further stroke evaluation, but the Veteran declined admission and signed out against medical advice (AMA).  

An ER AMA follow up note reflects that the Veteran was contacted by a VA nurse several days later on November 14, 2011, during which time he reported that he was still having trouble.  It appeared as though the Veteran had trouble speaking and understanding what was being said.  His speech was described as halting and slow, and he denied experiencing any numbness or weakness in his face, arms, and legs.  He also denied experiencing any chest pain or shortness of breath.  The VA nurse advised the Veteran to go to the nearest Emergency room.  The Veteran stated that he wished to drive either one hour to Gainesville or two hours to the Bay Pines VAMC, however, the VA nurse strongly advised him against getting behind the wheel of a car in his current condition.  After much encouragement, the Veteran agreed to go to the nearest ER.  

In his December 2011 notice of disagreement (NOD), the Veteran admitted that the tests he underwent at Bay Pines VAMC on November 11, 2011 were inconclusive, and as such, further testing was required.  However, according to the Veteran, he was unable to stay and be admitted to this facility because he lived alone and had animals at his house that he had to take care of.  According to the Veteran, on November 15, 2011, he began experiencing symptoms akin to the symptoms he had on November 11, 2011.  Specifically, the Veteran experienced a fainting episode, preceded and followed by symptoms of dizziness and slurring of words.  Thinking he was having a stroke, the Veteran called an ambulance, but the ambulance was unable to transport him to a VA facility given that the closest VA facility was 50 miles away.  The Veteran stated that by policy he was brought to the nearest medical facility which was Ocala Regional Medical Center.  

The November 2011 ambulatory report issued by Marion County Fire Rescue reflects that the Veteran reportedly experienced a syncopal episode (fainting spell) when he contacted them.  In the report, it was noted that upon arriving at the Veteran's residence, he was alert and oriented to time, place and situation.  The Veteran's breathing rate was normal with good tidal volume and equal chest rise and fall.  His breathing quality was unlabored, and his lung sounds were shown to be clear.  His cardiovascular system was also described as clear, and his skin color, temperature and condition were shown to be normal.  His initial vitals revealed a blood pressure reading of 125/70, and his pulse was recorded at 67.  Upon arriving, the Veteran had no current complaints.  He was placed on oxygen via nasal annula and brought to rescue via stretcher without incident.  Results of his ECG were shown to be normal, and the Veteran was thereafter transferred to Ocala Regional Medical Center.  

Review of the emergency report issued from Ocala Regional Medical Center reflects that the Veteran underwent an ECG, the results of which revealed a normal sinus rhythm, an incomplete right bundle branch block, and a septal infarction "age undetermined."  The Emergency Physical record reflects that the Veteran had a history of multiple syncopal episodes during the last one to two week period which resulted in loss of consciousness.  After evaluating the Veteran, the physician noted that the Veteran refused all testing including undergoing a CT of the head, and he left AMA.  He was thereafter assessed with having a syncopal episode and counseled for the need for a follow-up evaluation.  

The private treatment providers, including Ocala Regional Medical Center, Sheridan ER Physicians Service, and Marion County Fire Rescue, have submitted several invoices for treatment rendered.  In the December 2011 and January 2012 administrative decisions, VA denied payment or reimbursement of the unauthorized medical expenses for treatment provided to the Veteran on November 15, 2011, the basis that VA facilities were deemed feasibly available at the time of the unauthorized emergency treatment.  In summary, VA has not authorized payment or reimbursement for the treatment rendered by the private treatment providers and facilities on November 15, 2011.  

The Veteran requests reimbursement of these unauthorized medical expenses.  He contends that the Emergency Room treatment visit at Ocala Regional Medical Center on November 15, 2011, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  According to the Veteran, the symptoms he began experiencing were similar to the symptoms he had the weekend prior, so he truly believed these symptoms were related to, and signs of a stroke.  The Veteran also asserted that the ambulance was unable to transport him to a VA facility as the nearest facility was over 50 miles away.  Since Ocala Regional Medical Center was the nearest medical facility to him, by policy, he was brought to this treatment facility.  See December 2011 notice of disagreement (NOD) and February 2012 VA Form 9.  

Here, as discussed above, the first criterion is met.  As the Veteran's service-connected disabilities have been determined by VA to be permanently and totally disabling as of September 4, 2008, private emergency treatment for any disability is subject to reimbursement.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).

The case therefore turns on whether the treatment at issue was rendered in a medical emergency and whether VA facilities were feasibly available.  Under 38 U.S.C.A. § 1725 and under 38 U.S.C.A. § 1728, the term "emergency treatment," means medical care or services furnished, in the judgment of VA, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 C.F.R. § 1725(f)(1) (2015).  

This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2015).

In describing the prudent layperson standard, the United States Court of Appeals for Veterans Claims (Court) explained that the treatment provided is not outcome determinative.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  It also cited authority from another jurisdiction that the prudent layperson standard is a prudent layperson in the same position as the claimant.  Id.  The Court indicated that determining if a prudent layperson would consider the situation emergent involves weighing of the totality of the circumstances.  Id.  Finally, the Court cited authority for the proposition that the prudent layperson standard is objective and subjective, not purely subjective.  Id.  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on November 15, 2011, under 38 U.S.C.A. § 1728, are met.  In this regard, the evidence of record establishes that on November 15, 2011, a medical emergency existed and that VA facilities either at the Bay Pines or Gainesville VAMCs were not feasibly available.  

As noted above, several days prior to when he was transported and admitted to Ocala Regional Medical Center, the Veteran began experiencing symptoms akin to a possible stroke; symptoms which included slurred speech, loss of balance and memory loss.  Report of a CT scan of the head revealed a possible old lacunar infarction in the right basal ganglia and results of the EKG revealed signs of sinus bradycardia with no acute ST/T changes.  Although the VA ER physician recommended that the Veteran be admitted to the VAMC for further evaluation to determine whether he had in fact suffered a stroke, the Veteran declined admission and signed out AMA.  The Veteran was however placed on 75 milligrams (mg) of Plavix which he was instructed to take once daily, and he was also instructed to contact 911 immediately for any new neurological deficits that may arise.  A follow-up VA treatment note dated several days later reflects that a VA nurse contacted the Veteran, who informed her that he was still having trouble speaking and understanding.  The VA nurse advised the Veteran to go to the nearest Emergency room, and when the Veteran indicated that he wished to drive one hour to Gainesville or make the two hour drive to Bay Bines, the VA nurse strongly advised him against getting behind the wheel of a car in his current condition and strongly urged him to go to the nearest Emergency Room.  The ambulatory report issued by Marion County Fire Rescue reflects that upon contacting them, the Veteran reported to have had a syncopal episode that afternoon.  During his admission to the ER at Ocala Regional Medical Center, the treatment provider noted that the Veteran had experienced several syncopal episodes during the last one to two weeks, and these episodes had been characterized by loss of consciousness.  After evaluating the Veteran, the ER physician determined that the Veteran had experienced a syncopal episode.  Results of the EKG report were shown to be abnormal, revealing a normal sinus rhythm, an incomplete right bundle branch block, and a septal infarction.   Although additional testing was recommended and in fact strongly urged, the Veteran left again AMA.  Overall, these facts documented in the private hospital report, the ambulatory report, and the treatment report issued by the VA nurse provide strong evidence in support of the claim, as they support a situation that was emergent.

In his lay statements, the Veteran attests to the fact that on November 15, 2011, prior to calling the ambulance, he had a fainting episode which was preceded and followed by dizziness and slurring of words.  According to the Veteran, he had symptoms akin to this on November 11, 2011 when he was taken to Bay Pines VAMC, and he truly believed he was having a stroke.  In this regard, the Board finds that the Veteran is competent to report symptoms akin to a potential stroke (loss of balance, slurring of words) because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of the Veteran's lay statements and the medical evidence of record, especially the treatment report issued by the VA nurse urging the Veteran to go to the closest ER as soon as possible, the Board finds that the medical treatment the Veteran received on November 15, 2011, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Moreover, the Board finds that a VA facility was not feasibly available to treat the Veteran at the time in which he required treatment.  In making this determination, the Board considered the urgency of the Veteran's condition, the relative distance of any travel involved, and the length of any delay that would have been required to obtain treatment from a VA facility.  The Board observes that there is no reasonable dispute as to the Veteran's home address on the date in question nor its proximity to the closest VA medical facility.  As such, the Board may properly take judicial notice that the distance from the Veteran's residence to the VA hospital, in Gainesville, Florida was approximately 50 miles, and the distance from his residence and the Bay Pines VA Health Care system was over 100 miles.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (noting that the Board "may take judicial notice of facts not subject to reasonable dispute." (emphasis omitted) (citing Fed. R. Evid. 201 (b))).  In contrast, the Veteran lived about 11 miles away from the Ocala Regional Medical, which is about a 20 minute drive from his house.  In light of the Veteran's description of his symptoms, the November 2011 report issued by the VA nurse urging the Veteran to go to the closest ER and forego driving an hour or longer to the VA treatment facility, and given how significantly closer the private treatment facility was to the Veteran's residence on the date in question, in comparison to the most proximate VA Medical Center, the Board concludes that a prudent person in the Veteran's position would not have reasonably sought treatment from the VA facility.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Under these facts, a VA facility was not feasibly available to treat the Veteran at the time in which he required treatment because such time was less than the time it would have taken him to go to a VA facility.

Furthermore, in denying the claim, it appears that the North Florida/South Georgia VA Health System focused on the fact that the Veteran experienced similar symptoms before November 15, 2011, and that VA facilities were feasibly available to the Veteran at time.  However, the North Florida/South Georgia VA Health System did not at all address the fact that a VA facility was not feasibly available to the Veteran on the date in question.  

All the requirements for medical expense payment or reimbursement have been met in accordance with 38 U.S.C.A. § 1728, and the appeal will be granted. 

The emergent nature of the Veteran's symptoms are not in question, and a VA or other federal facility was not feasibly available and a prudent person would not have reasonably sought out treatment from such a facility.  Thus, all the elements of 38 U.S.C.A. § 1728, for payment of the expenses incurred by the Veteran at Ocala Regional Medical Center On November 15, 2011 have been met and the Veteran's claim is granted.  See 38 U.S.C.A. § 1728(c) (West 2014); 38 C.F.R. §§ 17.53, 17.120(b), (c) (2015).  Any discussion of VA's duty to notify and assist is unnecessary in light of the Board's decision to grant the Veteran's claim in full.


ORDER

Entitlement to reimbursement or payment of expenses incurred for medical treatment received at Ocala Regional Medical Center On November 15, 2011, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


